DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 10/23/2019. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims.
A) Regarding to the abstract, applicant has provided a copy of marked-up copy showing the changes to the abstract (see Pre-amendment in page 18), a clean/substitute abstract (see Pre-amendment in page 19), and a statement that the clean/substitute abstract does not contain any new matter (see Pre-amendment in page 1);
B) Regarding to the specification, applicant has submitted only a sheet of page showing the changes to the specification (see Pre-amendment in page 2), a clean/substitute abstract (see Pre-amendment in pages 3-14), and a statement that the clean/substitute abstract does not contain any new matter (see Pre-amendment in page 1). It is noted that applicant has NOT provided a complete copy of specification with its marked-up showing the changes to the specification as required by Rule 37 C.F.R. 1.125(c). 
As a result, the clean/substitute specification as filed on 10/13/2019 has NOT been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification, see specification, as originally filed, in pages 1-2, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings contain five sheets of figures 1-14 were received on 10/23/2019.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to because the use of arrow or number for a particular element as shown in fig. 1 is unclear. In particular, which element does the number of “3” show in fig. 1? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The language used to refer to figures in pages 6-7 and 9 is inconsistent. In particular, while applicant refers to figures 1-11 as “Fig.1” (or “Fig.2” or “Fig.3” …. “Fig.11”); however, applicant has used terms “Fig. 12” (or “Fig. 13”) for figures 12-13. See also page 7 on lines 7 and 9 and page 9 on lines 4 and 11. Should “Fig.1” be changed to --Fig. 1--, i.e.  a space between “Fig.” and “1”, and “Fig.2” be changed to --Fig. 2-- and so on? b) Page 11: what does applicant mean by “φ1-500µm”? c) In page 13: what does applicant mean by “φ20 µm”? There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structural relationships among the first optical path of the dichroic mirror, the second optical path of the dichroic mirror, the light-reflect path of the dichroic mirror, and the light-transmission path of the dichroic mirror. In other words, how are the mentioned paths related to each other?
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above.
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the structured illumination source … dark fringes” (lines 2-3). How can a so-called “a micro-sized illumination source” produce “structured light having bright and dark fringes”?

e) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the surface of the sample” (line 2) and “the imaging surface of the detector” (line 3) each lacks a proper antecedent basis.
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-2 and 7-11, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atzler et al (US Publication No. 2018/0074305).
Atzler et al discloses a microscope having an illumination system. 
Regarding to the present claim 1, the microscope having an illumination system as described in paragraphs [0033]-[0047] and shown in fig. 4 comprises the following features: 
a) a structured light source (424, 440) for emitting a structured light. Applicant should note that while the claims recites a structured light source for emitting a structured light; however, there is not any specific limitation regarding to the so-called “structured” of light source and/or light provided in the claims. It is also noted that the light emitted by the light source (424) is “structured” by the lens (440) is provided by Atzler et al;
b) a beam shaping lens (444) for shaping light emitted from the structured light source (424, 440);
c) an excitation filter (436);
d) a dichroic mirror (448); 
e) the beam shading lens (444), the excitation filter (436) and the dichroic (448) are sequentially provided on an emission light path of the structured illumination source; 
f) an objective lens (452);
g) a sample disposed on a sample stage (428);
h) the objective lens (452) and the sample are sequentially provided on a first optical path of the dichroic mirror; 

j) a tube lens (468),
k) a detector (432), and
l) The emission optical filter (464), the tube lens (468) and the detector (432) are sequentially provided on a second optical path of the dichroic mirror. 
Regarding to the present claim 2, it is noted that the objective lens and the sample are sequentially provided on the first optical path of the dichroic mirror wherein the first optical path is a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on a light-transmission path of the dichroic mirror. 
Regarding to the present claim 7, the beam shaping lens (444) is provided on the emission light path of the structured illumination source; the excitation optical filter (436) is provided on the emission light path of the beam shaping lens; and the dichroic mirror (448) is configured to reflect structured light on the emission light path of the excitation optical filter to the objective lens (452), see figure 4. 
Regarding to the present claims 8 and 9, the objective lens (452) is configured to receive the structured light reflected by the dichroic mirror (448) and project the structured light onto the sample wherein the sample is configured to receive the structured light projected by the objective lens to form structured light and to excite fluorescence, and the fluorescence is sequentially transmitted through the objective lens (452) and the dichroic mirror (448). The emission optical filter (464) is configured to filter the fluorescence transmitted through the dichroic mirror (438); the tube lens (468) is provided on a light-transmission path of the 
Regarding to the present claim 10, it is noted that the structured illumination source (424, 440) is conjugated with the surface of the sample, and the surface of the sample is conjugated with the imaging surface of the detector, see fig. 4.
Regarding to the present claim 11, it is noted that the beam shaping lens (440) comprises at least one lens.
14.	Claims 1-2 and 7-9 and 11, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trulson et al (US Publication No. 2017/0059841).
Trulson et al discloses a microscope having an illumination system. 
Regarding to the present claim 1, the microscope having an illumination system as described in paragraphs [0047]-[0054] and shown in fig. 1 comprises the following features: 
a) a structured light source (102) for emitting a structured light. The structured light source (102) is a micro LED array, see paragraph [0044];
b) a beam shaping lens (109) for shaping light emitted from the structured light source (424, 440);
c) an excitation filter (108);
d) a dichroic mirror (110); 
e) the beam shading lens (109), the excitation filter (108) and the dichroic (110) are sequentially provided on an emission light path of the structured illumination source; 
f) an objective lens (112);

h) the objective lens (112) and the sample (114) are sequentially provided on a first optical path of the dichroic mirror; 
i) an emission optical filter (115), 
j) a tube lens (117),
k) a detector (118), and
l) The emission optical filter (115), the tube lens (117) and the detector (118) are sequentially provided on a second optical path of the dichroic mirror. 
Regarding to the present claim 2, it is noted that the objective lens and the sample are sequentially provided on the first optical path of the dichroic mirror wherein the first optical path is a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on a light-transmission path of the dichroic mirror. 
Regarding to the present claim 7, the beam shaping lens (109) is provided on the emission light path of the structured illumination source; the excitation optical filter (108) is provided on the emission light path of the beam shaping lens; and the dichroic mirror (110) is configured to reflect structured light on the emission light path of the excitation optical filter to the objective lens (112), see figure 1. 
Regarding to the present claims 8 and 9, the objective lens (112) is configured to receive the structured light reflected by the dichroic mirror (110) and project the structured light onto the sample (114) wherein the sample is configured to receive the structured light projected by the objective lens to form structured light and to excite fluorescence, and the fluorescence is 
Regarding to the present claim 11, it is noted that the beam shaping lens (109) comprises at least one lens.
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 3, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Atzler et al in view of Tanaami et al (US Patent No. 6,864,976).
It is noted that while Atzler et al discloses a microscope having an illumination system in which the objective lens and the sample are sequentially provided on a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on a light-transmission path of the dichroic mirror, see Atzler et al in fig. 4; however, Atzler et al does not disclose that the objective lens and the sample are sequentially provided on a light-transmission path of the dichroic mirror; the emission optical 
However, an arrangement of the objective lens and the sample are sequentially provided on a light-transmission path of the dichroic mirror; the emission optical filter, the tube lens and the detector are sequentially provided on a light-reflection path of the dichroic mirror as recited in present claim 3 is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present disclosure as described in pages 7-9 and shown in figs. 1-2. The non-criticality of an arrangement of optical elements as recited in present claim 3 is also provided/supported in the present claim 2 in which applicant has claimed that the objective lens and the sample are sequentially provided on a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on a light-transmission path of the dichroic mirror. Further, an arrangement of optical elements with respect to a dichroic mirror wherein the objective lens and the sample is disposed either on a light-reflection path of a dichroic mirror and the emission filter, the tube lens and the detector are disposed in a light-transmission path of the dichroic mirror is disclosed by Tanaami et al, see column 5 and fig. 7 or the objective lens and the sample are sequentially provided on a light-transmission path of the dichroic mirror and the emission optical filter, the tube lens and the detector are sequentially provided on a light-reflection path of the dichroic mirror is disclosed by Tanaami et al, see column 5 and figs.  3 or 6. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention by modifying the microscope having an illumination system as provided by Atzler et al by rearranging the optical elements with respect .
17.	Claim 3, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Tanaami et al (US Patent No. 6,864,976).
It is noted that while Trulson et al discloses a microscope having an illumination system in which the objective lens and the sample are sequentially provided on a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on a light-transmission path of the dichroic mirror, see Trulson et al in fig. 1; however, Trulson et al does not disclose that the objective lens and the sample are sequentially provided on a light-transmission path of the dichroic mirror; the emission optical filter, the tube lens and the detector are sequentially provided on a light-reflection path of the dichroic mirror as recited in present claim 3.
However, an arrangement of the objective lens and the sample are sequentially provided on a light-transmission path of the dichroic mirror; the emission optical filter, the tube lens and the detector are sequentially provided on a light-reflection path of the dichroic mirror as recited in present claim 3 is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present disclosure as described in pages 7-9 and shown in figs. 1-2. The non-criticality of an arrangement of optical elements as recited in present claim 3 is also provided/supported in the present claim 2 in which applicant has claimed that the objective lens and the sample are sequentially provided on a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the .
18.	Claims 4-6, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Fujihara et al (US Patent No. 4,852,985) and Hussell (US Patent No. 9,461,024).
It is noted that while Trulson et al discloses that the light source (102) is a micro LED array; however, Trulson et al does not disclose that the light source produces structured light having bright and dark fringes as recited in present claim 4 and the light emitting elements of the light source are formed on a substrate wherein a size of each light emitting element does not exceed a square area of 500 µm x 500 µm as recited in present claims 5-6.

Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the illumination system provided by Trulson et al by using a control for controlling the light distribution/pattern as suggested by Fujihara et al for the purpose of selecting desired illumination distribution/pattern to illuminate a sample to meet a particular examination wherein the micro LED array are formed in a substrate with size of each light emitting element does not exceed a square area of 500 µm x 500 µm as suggested by Hussell to control the number of light emitting elements being used for a particular application.
Conclusion
19.	The US Publication Nos. 2010/0302630 and 2005/0151094 are cited as of interest in that each discloses a microscope having an illumination system in which a light source is constituted by a plurality of light emitting elements.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872